Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 1 of 34 Page ID
                                 #:2313




                           EXHIBIT 1
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 2 of 34 Page ID
                                 #:2314

 REGULATORYRESOLUTIONS                                                     THOMAS W. McNAMARA
                                                                           OFFICE     619-269-0400
                                                                           FAX        619-269-0401
                                                                           DIRECT     619-269-0499
                                                                     info@regulatoryresolutions.com
                                                                          regulatoryresolutions.com



August 5, 2019

 K. Michelle Grajales                            Robert H. Bare
 Samuel F. Jacobson                              Bare Law
 Federal Trade Commission                        444 West Ocean Blvd., 8th Floor
 600 Pennsylvania Ave., NW                       Long Beach, CA 90802
 Mail Stop: CC-10232                             Via Email (rbare@barelaw.com)
 Washington, DC 20580
 Via Email (mgrajales@ftc.gov;
 sjacobson@ftc.gov)

Re:    Federal Trade Commission v. Elegant Solutions, Inc., et al.
       U.S. District Court (C.D. Cal.) Case No. 8:19-cv-01333-JVS (KESx)
       Notice ofReceiver's Preliminary Determination ofReceivership Entities

Dear Ms. Grajales, Messrs. Jacobson and Bare:

Both the Ex Parte Temporary Restraining Order and the Stipulated Preliminary Injunction ("PI")
entered in this action contain the following definitions:

              "Corporate Defendants" means Elegant Solutions, Inc., also doing
              business as Federal Direct Group, Trend Capital Ltd., also doing
              business as Mission Hills Federal, Dark Island Industries, Inc., also
              doing business as Federal Direct Group and Cosmopolitan Funding
              Inc., Heritage Asset Management, Inc., also doing business as
              National Secure Processing, Tribune Management, Inc., also doing
              business as the Student Loan Group, and each oftheir subsidiaries,
              affiliates, successors, and assigns.

              "Receivership Entities" means Corporate Defendants as well as any
              other entity that has conducted any business related to Defendants'
              marketing of Debt Relief Services, including receipt of Assets
              derived from any activity that is the subject ofthe Complaint in this
              matter, and that the Receiver determines is controlled or owned by
              any Defendant.

I have determined that RCC America LLC ("RCC America") is a Receivership Entity. In
February 2019, RCC America was formed to hold title and register Defendants' vehicles in
Montana. Dark Island Industries, Inc. paid for, among other things, the formation ofRCC
America, Montana vehicle registration and title fees for RCC America vehicles, and vehicles that
were titled and registered in the name ofRCC America. RCC America is controlled or owned by
Mazen Radwan, Rima Radwan, and Dean Robbins.


                   655 West   Broadway, Suite 1600, San Diego, CA 92101                     EXHIBIT 1
                                                                                              Page 6
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 3 of 34 Page ID
                                 #:2315


August 5, 2019
Page2


I am happy to discuss my determinations and will consider additional information you believe
may change my conclusion. Moreover, if you wish to challenge my determination, you may do
so by filing a motion with the Court. See PI Section XIII, para. U, at p. 21. Finally, we are very
early in our review of records and electronic materials. If our review reveals additional
receivership entities, we will advise the parties.




TWM:jej




                                                                                           EXHIBIT 1
                                                                                             Page 7
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 4 of 34 Page ID
                                 #:2316




                           EXHIBIT 2
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 5 of 34 Page ID
                                 #:2317

               --- MONTANA SECRETARY OF STATE-------



Return Method: EmaH                                                                  March 01, 2019




  HELEN FANDRICH
  407 EAST KING ST
  EAST HELENA MT 59635




                                    CERTIFICATION LETTER

I, COREY STAPLETON, Secretary of State for the State of Montana, do hereby certify that

                                       RCC AMERICA LLC

filed its Articles of Organization with this office and has fulfilled the applicable requirements set
forth in law. By virtue of the authority vested in this office, I hereby issue this certi.ficate
evidencing the filing is effective on the date shown below.

Certified File Number: C1110754 - 12369205
Effective Date: February 28, 2019

Your company's annual report is due by April 15th of next year and each consecutive year
thereafter.

Thank you for being a valued member of the Montana business community. I wish you continued
success in your endeavors.




Corey Stapleton
Montana Secretary of State




                 Montana Stdle Capitol. PO Bo" 202801 . Helena, Montana 59620-2801
             tel: (406) 444-3665. fax: (406) 444-3976. TTY: (406) 444-9068. sos.mt.gov          EXHIBIT 2
                                                                                                  Page 8
  Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 6 of 34 Page ID
                                   #:2318

                                                                                                 12369205
                 STATE OF MONTANA                                                 Montana Secretary of State
                                                                            Filed: February 28, 2019 06:20 PM
                                                                                                BID: C1110754




Articles of Organization
RCC AMERICA LLC (C1110754)

General Details
Handling Option                                         Standard Processing
Delayed Effective Date
Type of Limited Liability Company                       Limited Liability Company
Business Entity Name                                    RCC AMERICA LLC

Registered Agent in Montana
Entity Name                                             HELEN G FANDRICH
Street Address                                          407 EKING ST, East Helena, Montana, 59635,
                                                        United States
Mailing Address                                         PO BOX 1165, East Helena, Montana, 59635,
                                                        United States
Registered Agent Type                           Commercial
The appointment of the registered agent listed above is an affirmation by the represented
entity that the agent has consented to serve as a registered agent.
Yes


Business Mailing Address of Principal Office
Postal Address                                           407 EASTKING ST., P.O. BOX 1165, East Helena,
                                                         Montana, 59635, United States

Term                                                     Perpetual


Managers/Members
LLC Managed By                                          Members



                                    Generated on March O I, 2019 12:05 PM                   EXHIBIT 2      I of3
                                                                                              Page 9
   Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 7 of 34 Page ID12369205
                                    #:2319

Individual
Name                                              MAZEN RADWAN
Status                                            Active
Business Mailing Address                          3 STUDEBAKER, Irvine, California, 92618,
                                                  United States



Individual
Name                                              RIMA RADWAN
Status                                            Active
Business Mailing Address                          3 STUDEBAKER, Irvine, California, 92618,
                                                  United States



Individual
Name                                              DEAN ROBBINS
Status                                            Active
Business Mailing Address                          3 STUDEBAKER, Irvine, California, 92618,
                                                  United States




Signature
I have been authorized by the business entity to file this document online.
Yes
I, HEREBY SWEAR AND/OR AFARM, under penalty of law, including criminal prosecution, that
the facts contained in this document are true. I certify that I am signing this document as the
person(s) whose signature is required, or as an agent of the person(s) whose signature is
required, who has authorized me to place his/her signature on this document.
Yes

Name                                                HELEN G. FANDRICH
Position                                            Attorney in Fact
Date                                                02/27/2019
On Behalf Of                                        MAZEN RADWAN

Daytime Contact
Phone
                                Generated on March OJ, 2019 12:05 PM                EXHIBIT 2     2 of3
                                                                                     Page 10
  Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 8 of 34 Page ID12369205
                                   #:2320
                                                406-227 7665
Email                                           MTCORPSERV@BRESNAN.NET




                           Generated on March O I, 2019 12:05 PM         EXHIBIT 2   3 of3
                                                                          Page 11
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 9 of 34 Page ID
                                 #:2321




                           EXHIBIT 3
       Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 10 of 34 Page ID
  Montana Vehi�le Registr�tion   Valid Through Date 1).4/30/2020
                                                #:2322           Renewal Cust Nbr 3��269
1 County      Lewis and Clark          Issue Date     07/08/2019           T ab Nbr     AXXXXXXXX               Park Fee Paid
  Usage       Regular                  User           pj0504               Plate Nbr    CNF287
  Reg Usage . Reg�l�r                  Fleet Nbr                           Plate Type   MT Police Protect.Asn (TK)
  Reg Type                             OTN

  Owners/Lessors
  RCC America LLC
  407 E King St
  East Helena, MT 59635


 VIN                          888    Year        2016              Make       Gmc              Model     Sierra K2500
 Veh Type                            Style       PK                Color      White            Ext Model
 \1"'91ght 6533                      Ton Code    3/4 Ton                                       Veh Nbr 4512450
 Deel GVW 8000                       GVW Class   Class 1           GVW Beg 04/01/2019          GVW End 03/31/2020


                    RCC America LLC
                    PO Box 1165
                    East Helena, MT 696351165




 By registering this vehicle the applicant acknowledges having
 knowledge 9f the FMCSR and FHMR, if applicable.


 Tab Number
 A0269369�

 Month Number
 Q4




•
                                                     State of Montana
             .                                   Attention Vehicle Owner
         .

                                       When applying tab to rear license plate:
                                       1. T(:loroughly clean license plate.
                                       2. Peel tab from backing.
                                       3. Place tab where Indicated on face of dry, clean plate
                                          or over the top of the prior year's tab.
                                       4. Firmly r.ub tab and edges down.
        This registration receipt must be in the motor vehicle or trailer to which it pertains at all times. The driver or
person in control of the vehicle or trailer must display this receipt to a peace officer or any officer or employee of the
Montana Department of fostice or Department ofTransportation, upon demand of the officer or employee.
         Montana law requires the owner of any motor vehicle that Is registered and operated on a public highway or a
private way commonly used by the public in this state to continuously maintain mandatory motor vehicle liability
insurance In the-amounts specified by law. Unless this vehicle qualifies for an exemption under Mont. Code Ann·. §
61-6-303, such as a motorcycle or quadricycle, mandatory motor vehicle liability insurance is required.
        Proof of compliance with the mandatory llability insurance law must be In the motor
                                                                                                vehicle. The owner or
driv.er of the motor vehicle must display the Insurance card or other proof of compliance to any peace officer, judge or
other authorized Individual up9n demand. Violation of this requirement is a misdemeanor that carries tt:te same
penalties as a no Insurance violation.

                        Next time, you may renew your vehicle registration online at https://app.mt.gov/vrr/

                 Public Safety Is a Partnership: Buckle Up Slow Down - Dont Drink and Drive                                         l
                                                         dojmt.gov / driving




                                                                                           ·------=.I                   EXHIBIT 3
                                                                                                                         Page 12
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 11 of 34 Page ID
                                  #:2323




                                                                      EXHIBIT 3
                                                                       Page 13
    4/25/.�019 ,.Case                          Notice ofTransfer
                        8:19-cv-01333-JVS-KES Document      59-3 and Release
                                                                     Filed of Liability-Receipt
                                                                             08/17/19       Page 12 of 34 Page ID
                                                          #:2324
       Notice of Transfer and Release of Liability
       Please print this receipt for your records.

(       Date:

        04/25/2019

        Time:

        15:32:23

        License Plate Number/CF Number :

        SICDISL

        VINNessel Hull Id. :



        Vehicle Make :

        GMC

        Year Model:
        2016


          New Owner lnfonnation


          Last Name
(
          RCC AMERICA LLC

          First Name



          Address

          407 EAST KING STREET

          Apt. Number


          City

          EAST HELENA

          State

          MT

          Zip

          59635




          Sale Information


                                                                                                        EXHIBIT 3
    https:/lwww.dmv.ca.gov/wasapp/nrl/nrlRevlew.do                                                       Page 14    1/3
     4,/25/2019 Case                       Notice of Transfer
                    8:19-cv-01333-JVS-KES Document      59-3  and Release of Liability-Receipt
                                                                  Filed 08/17/19          Page 13 of 34 Page ID
           Odometer Reading                            #:2325
           38103

           Odometer Code
(          Actual Mileage

           Sale Date

           03/21/2019

           Selling Price

           35000

           If This is a Gift




           Seller's Information


           Last Name

           RADWAN

          First Name

           MAZEN

          Address



          Apt. Number



          City




          •
          State




          -
          Zip




                                                                 --""'"'····· ·---


       Help us improve our service, Please take a moment to complete a brief Survey.




                                                                     Done

                                                           Submit Another NRL

                                                                                                      EXHIBIT 3
    https:l/www.dmv.ca.gov/wasapp/nrl/nrlReview.do                                                     Page 15    2/3
    4-/25/2Q19                               Notice of Transfer
                 Case 8:19-cv-01333-JVS-KES Document       59-3 and Release
                                                                     Filed of Liability-Receipt
                                                                            08/17/19        Page 14 of 34 Page ID
                                                         #:2326
                                                   nrlweb2 version 16315




(




                                                                                                        EXHIBIT 3
    https://www.dmv.ca.gov/wasapp/orl/nrlReview.do                                                       Page 16    3/3
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 15 of 34 Page ID
                                  #:2327




                           EXHIBIT 4
                   Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 16 of 34 Page ID
                                                     #:2328
                                                      DEPARTMENT OF JUSTICE - MOTOR VEHICLE DIVISION
                                                                CERTIFICATE OF TITLE                                                                                                                                          pj5753
�
)�   Title Nbr                   Year                     Make                     ·Model                                        Extended Model          Style          NCIC Vehicle Type              Unladen Weight/Material
�!   AA4495204                   1981                     PontiaC'.                 Flr,ebird't��r:is                                                    CP             PC                                                     3419
     VIN/HIN                                          MT Boat    Nb_r.            Ton Oode/Pro·Rulsion Type                                 Odometer                                                                     Vehicle Nbr
                                9048                                                                                                                                                                                       4509201
     Brand                                        Title issue Date         Vehicle Sale Date                              Transfer Reason         Attribute                   Owner Trackin9 Nbr                           Fleet Nbr
!@                                                0!)/12/2019              04/25/2019                                     OOS Title Transfer

                                                                                                           ..
                             Owner Name and.Address                                                                                           This vehicle/vessel is subject to the following security interest(s):
     RCC Amerlca,LLC                                                                      .   ·            .
                                                                                                           ·
     407 E King St                                                                            ·•
     East J,telena MT 59635
     Customer Number: 3840269

                                                                                                      '

     Mail To:                                                                                                                                                                         '
       RCC America LLC            -                                          ..
       PO Box 1165                                                                                                   ,.                                                          ..
       East Helena MT 59635�1.165




                                                                                                     .·
                                  i                                   ,·                  .        ·.,·:

                                                      --     --- ·                    -                         ..                  -
                                                                                                                           The__v�hicle/�essel may be su�ject_ to other security interests .

                                                                                                                                                                                 I
                 - .. -               ......                             ..                "        -            . .......
                                  As the Registered Owner of-the above vehicle, I transfer all rloht, tltlo and interest to the vehir.le t�_ lhe rollowlnQ person, as of tho date below:                                                        I:


                                                                                                                                                                                           I
           Pli11l name of buyer, whelher Individual or busines5                                                                                               Dale of Transfer (delivery or vehicle)                                           :l:
                                                                                                       -··---·-
                                                                                                                                                  r'Y
      :::ii:: Buyer's Slreet Address                                                                                                                                                           State       I tr,)·

      �   Fodera! and state law require that the owner state the mlleage of a vehicl�. upon transfer of ownorship. If you fail to complete t11is disclosure or provldo a false statement, you may be
     ·en  subject to fines and/or imprisonment,                                                  ..
          I stale ihal this (check one) 5 D'or 6      0 digit odomi,leJ 119\11 ;aads (110:1entt1si :·                                             miles, dale read                          and to !he bP.sl of my
                   g                              g
      ..I knowled e it reflects lhe actual mi)ea e_unliiss one of /h�. following s/atement{fs chepked:
      0..

                            I   DO NOT CHECK UNLESS APPLICABLE:                       0
                                                                                      0
                                                                                              The ·�<jomei�r reading refler.ls tile amount ol mileage In excess of its mecl'lanical limits.
                                                                                              'The cx/91)le\er re�ding ls no( the actual mileage. Warning • cdomeler discrepancy.
                                                              • ALL OWNERS,MUST SIGN - Additional owners are listed to the right of the first ownor above.
          Under penally of law, I cerUly lhe above i)qomeler disclrniure arid,lransler ol ownersh_ip information is correct to lhe best of my knowledge: that I am ihe sarno person named above: and ii signing
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                               '
      W· for  a business entity or.trust; I have full a.uthorily to.act upcio-benaif. of tlie own·e'r, whose name appears on lhe upper left side of lhis Tille .
                         Slgnalme or First Owner or·Agenl of Owiler (T,a�sferor)                                          Prinled name - musl be tho same as signature (do nol 1ype)                                                                (
               ALL                                                                                                                                                                                                                             ,1
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                       -                         --
                                                                                                                                                                                                                                               .�
            OWNERS X
                MUST    Slgna1ure of AddlUonal Owner or Agent of Owner [if mor,r lhan one)·                                         Printed name. mus1 be the sarne as slnnature (do not type)
                                                                                                                                                                                                                                               } I•
                                                                                                                                                                                                                                               1.
                SIGN.
                        X



      �
           Slate of
                                      I   County of

           by (clearly prlnl name QI person signing lilla)
                                                                                                       I
                                                                                                           Signed before me on
                                                                                                           (dale)
                                                                                                                                                          Notary Slamp/Se3I




           Nolary signature                                                           :

                                                                                          ...
      0:: ACKNOWLEDGEMENT OF MIL�GE DISCLOSURE: Jam aware of the_'above odometer certification made by lhe seller.
      w                                                                                                                                                                                                                             ·-
           Signalure of Buyer - only one signalure Is required                                                                       Printed name. must be lhe same as signature (do not type)

           .x




                                            VEHICLE SERVICES BUREAU
                                            P.O.. BOX.2Q14?1    .
                                            HElENA·M.J 5962Q-143f:.

                                                                            ''j 1'1 f" r· I�(')(·'\ ·:3
                                                    . : NO. "'"'-... .) .,) �- .,. J,.,
                                                 CONJROL
                                                                  (This is not a title number)                                                                                                             EXHIBIT 4
                                                                                                                                                                                                                             (REV. 11/?.017)
                                                                                                                                                                                                            Page 17
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 17 of 34 Page ID
                                  #:2329




                                                                                               . ��
                                                                   . ·.. ! ,",-..   ,   \�J ·'' ?1AAKE
                                                                    · �-, �·. ·-1.�a-1· ,P.oNT · ..: .�'


         ••   ,,        • l    t:.              <
                                                    ;,

       •' •.: I.. \        • • :,� •.
       MOT���CLE.�NG��·�Ml!ER
                        >: •                             I•                                    Jb�EfER �re:                    ,:
                                                    ?
                                   ·. ': •,,'
                                                                                        ;..\    .... .   .··.    :.       ·.'.\{•" .
                                                                                                                        . ·'
      'AEGIS�         bw:f�£i> . ·
        OBBINS DEAN



                               .•.
                               I
                                    •.      \


                                                              .\                                                ....·




                                                                                                                                       EXHIBIT 4
                                                                                                                                        Page 18
    4/25/2019                                Notice of Transfer
                 Case 8:19-cv-01333-JVS-KES Document       59-3 and Release
                                                                    Filed of Liability-Receipt
                                                                            08/17/19       Page 18 of 34 Page ID
                                                         #:2330
       Notice of Transfer and Release of Liability
       Please print this receipt for your records.
(       Date:

        04/25/2019

        Time:

        15:38:13

        License Plate Number/CF Number :

        7HAL757

        VINNessel Hull Id. :



        Vehicle Make

        PONT

        Year Model:
        1981


          New Owner lnfonnation
                                                                                                               -�·---··�· .;
(         Last Name

          RCC AMERICA LLC

          First Name



          Address

          407 EAST KING STREET

          Apt. Number



          City

          EAST HELENA

          State

          MT
          Zip

          59635




          Sale Information


                                                                                                       EXHIBIT 4
    https:/fwww.dmv.ca.gov/wasapp/nrl/nrlReview.do                                                      Page 19            1/3
    4/25/2019·                           Notice of Transfer
             Case 8:19-cv-01333-JVS-KES Document       59-3 and Release
                                                                 Filed of08/17/19
                                                                          Liability--Receipt
                                                                                         Page 19 of 34 Page ID
          Odometer Reading                            #:2331
          1148

         · Odometer Code
(         Exceeds Mechanical Limits

          Sale Date

          03/21/2019

          Selling Price

          25000

          If This is a Gift
          No




          Seller's Information


          Last Name

          ROBBINS

          First Name

(         DEAN

          Address



          Apt. Number



          City




          •
          State




         -Zip




       Help us improve our service, Please take a moment to complete a brief Survey.




{                                                                    Done

                                                           Submit Another NRL
                                                                                                     EXHIBIT 4
                                                                                                      Page 20    2/3
    https://www.drnv.ca.gov/wasapp/nrl/nr1Review.do
    4125/2019· Case                           Notice ofTransfer
                       8:19-cv-01333-JVS-KES Document      59-3 and Release
                                                                    Filed of Liabillty--Receipt
                                                                            08/17/19        Page 20 of 34 Page ID
                                                         #:2332
                                                         nrlweb2 version 163·15




(




                                                                                                        EXHIBIT 4
    https://www.dmv.ca.gov/wasapp/nrl/nrlReview.do                                                       Page 21    3/3
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 21 of 34 Page ID
                                  #:2333




                           EXHIBIT 5
    Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 22 of 34 Page ID
                                      #:2334
   Montana Vehicle Registration                 Valid Through Date 12/31/9999                       RenewalCustNbr3840269
   County    Lewis and Clark           Issue Date 07/08/2019               Tab Nbr      AXXXXXXXX             Park Fee Paid
   Usage     Regular                   User          pj0509                Plate Nbr
   Reg Usage Regular                   Fleet Nbr                           Plate Type   MT Police Protect Asn (PC)
   Reg Type  Permanent                 OTN

   Owners / Lessors
   RCC America LLC
   407 E King St
   East Helena, MT 59635


   VIN                       5187    Year     1989                 Make       Chevrolet        Model     Blazer
   Veh Type Rugged Terrain (LL)      Style    UT                   Color      Blue             Ext Model
   Weight   4797                     Ton Code 1/2 Ton                                          Veh Nbr 4565143
   Deel GVW                          GVWClass                      GVWBeg                      GVWEnd


                   RCC America LLC
                   PO Box 1165
                   East Helena, MT 596351165




   By registering this vehicle the applicant acknowledges having
   knowledge of the FMCSR and FHMR, if applicable.


  Tab Number
  AXXXXXXXX

  Month Number
  PERM




                                                   State of Montana
                                               Attention Vehicle Owner

                                       When applying tab to rear license plate:
                                       1. Thoroughly clean license plate.
                                       2. Peel tab from backing.
                                       3. Place tab where indicated on face of dry, clean plate
                                          or over the top of the prior year's tab.
                                       4. Firmly rub tab and edges down.
         This registration receipt must be in the motor vehicle or trailer to which it pertains at all times. The driver or
  person. in control of the vehicle or trailer must display this receipt to a peace officer or any officer or employee of the
  Montana Department of Justice or Department of Transportation, upon demand of the officer or employee.
          Montana law requires the owner of any motor vehicle that is registered and operated on a public highway or a
  private way commonly used by the public in this state to continuously maintain mandatory motor vehicle liability
  insurance in the amounts specified by law. Unless this vehicle qualifies for an exemption under Mont. Code Ann. §
  61-6-303, such as a motorcycle or quadricycle, mandatory motor vehicle liability insurance is required.
          Proof of compliance with the mandatory liability insurance law must be in the motor vehicle. The owner or
· driver of the motor vehicle must display the insurance card or other proof of compliance to any peace officer,· judge or
  other authorized individual upon demand. Violation of this requirement is a misdemeanor that carries the same
  penalties as a no insurance violation.

                       Next time, you may renew your vehicle registration online at https://app.mt.gov/vrr/

              Public Sc!fety is a Partnership: Buckle Up Slow Down - Dant Drink and Drive

                                                       dojmt.gov / driving



                                                                                                                      EXHIBIT 5
                                                                                                                       Page 22
�l!K
                   Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 23 of 34 Page ID
                              VEHICLEN�SSEL TRANSFER    AND REASSIGNMENT FORM           �· � ;
                                                                                                                                                   �[Q)
                                                     #:2335
      A Publlc SeiviceAgency
                                                                                                                                                     D
      INSTRUCTIONS ON REVERSE SIDE - ALL SIGNATURES MUST BE IN INK - PHOTOCOPIES OT
        This form is not the ownership certificate. It must accompany the titling document or Acou1smoNNUMBER 101sMANTLER ONLY)
           A plication for Duplicate Title. For Car Buyer's Bill of Ri hts, visit www.dmv.ca.gov.
� :s�efidt��i:,:PveAffqU�ef{�S:§ELlf@,s�Rieiro�' :·yj;::.,v;�:�.�t-,:·:·)�X&�\��::�::�·i0f;,;\{?fr�11+\;:H;���t�!;l·:;�i;�l�z?2:::•·· :;{�i:�;;/
l:l                       IDENTIFICATION NUMBER                     YEAR MODEL        MAKE         LICENSE PLATE/CF NO.          MOTORCYCLE ENGINE NUMBER

                                                                    (q3V}
� �e�i\��,t�E.f)�X!i(= �f(�t�·E\Jr\ ·
      I/We         Bi ��t+t:0               ::(_(.Cf �/s1vhi �{�,5                             sell, transfer, and deliver the --�bove vehicle/vessel
                                               PRINT SELLE 'S NAME{S)

                                                                                                                                                                   j
W

� to         fZ.Mtt:>'4/\           C�':::>!5 1'c. CA. r..5                         onlOGil(� l&OllJt?ltor the amount.ofl $                       6i;Jl;jl)._-         ../
o                                      PRINT BUYER'S NAME($)                           MO    DAV       YEAR                                   -(SELLING PRICE)


                                                                                              I $______,
� If this was a g)ft, indicate relationship: __________ (e.g., parents, spouse, friend, etc.) .__
                                                                                                                                                  (GIFT VALUE)



      Federal and State Law requires that you state the mileage upon transfer of ownership. Failure to c omplete or providin g



I
      a false statement may result in fines and/or imprisonment.

  The odometer now reads                    DOW, �I'S 11...5 I �I   (no tenths) miles, and t�t>�'tr2'@t�rdge
g reflects the ACTUAL mileage unless one of the following statements is checked.          �
                                                                                          0                                           �@
                              ·
  0 Odometer reading is NOT the actual mileage               D Mileage EXCEEDS the odometer mechanical limits
                                       WARNING-ODOMETER DISCREPANCY                         �

  Explain odometer discrepancy:---------------------------------


                                                                         BUYER'S SECTION
      I acknowledge the odometer reading and the facts of the transfer. I certify (or declare) under penalty of perjury under
      the laws of the State of California that the foregoing is true a d c   ct.
      PR INT BUYE.A'S NAME                                                                                                DATE            Ol/10 OR DEAlER/OISM #

                                  /Ov5f     '. C.    C,;.,,...�         X
                                                                                                                          DATE
                                                                                                                                            Cf·5"(A8
                                                                                                                                          DUID OR DEALERIDISM #

                                                                        X
      PRINT BUYER'S NAME                                                SIGNATURE                                         DATE            DUIO OR OEALEA/DI SM #

                                                                        X
      BUYER'S M A L
                  I N
                    I G ADDRESS                                         CITY                                  STATE       ZIP CODE        DAYTIME TELEPHONE NO.

           '3            S.+v          o. lc   er            �r                      04             �11?                                   io<JS4lo '"1'�
                                                                         SELLER'S SECTION
      I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is true and
      correct.
      PRINT SELLER'SNAME

ffi     G·��             �'.s /(·re                         c..�        X
:l    PRINT SELLER'SNAME
UJ
                                                                        X
      PRINT SELLER'S NAME                                               SIGNATURE                                         DATE            DUID OR DEALER/OISM #


      SELLER'S MAIL
                   G �6
                        SS        !-\\J-1                               X
                                                                        CITY                                  STATE       ZIP.CODE        DAYTI ME TELEPHONE NO.

                                                                                                 d 1.,1�
>- :�ie;ttq���'f;e:9�§B%����jf���-r¥%¥}}fi,':f)1:i1( �;?��1}fI·t\ .(11 -�t{:t {fi�:�{f';J;:1?1�\:{f.�ijJb:z�t�{; ·._ ·I�tf {.fi:OJ.'j!

� I/We
0
           B16i e++e� r('IY'<. !> Avh f..,,J,>
                                        PAINT NAME(S)
                                                                                 appoint QAJVv-(l r;&es,:c.. c�.s
                                                                                                                                      PR IN T AME(S)
� as my attorney in fact, to complete all necessary documents, as needed, to transfer ownership as required by law.
�
� SIGNATURE REQUl fED BY PERSON APPOI NTIN          P WER OF ATTORNEY                                                     DATE
                                                                                                                                 /
                                                                                                                                      )     j
                         JCitfY                                                                                                      d. fb
��X                  ,
      SIGNATURE REO IRED BY PE     ON APPOINTI NG POWER OF ATTOR NEY
                                                                                                                                                 EXHIBIT 5
      X                                                                                                                                           Page 23
            Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 24 of 34 Page ID
                                              #:2336




                                                                                                                                                                                             �
                                                                                                                                                                                             J]

                                                                                                                                                                                             I
                                                                                                                                                                                             lI
                                                                                                                                  :,.:
                                                                                                                                  ,:,
                                                                                                                                  ....
                                                                                                                                  l)J

                                                                                                                                    "                  !;
                                                                                                                                  f'




                                                                                                                                                       r
                                                                                                                                  in
                                                                                                                                                       l.
                                                                                                                                                                                              I
                                                                                                                                  C:
                                                                                                                                  m
                                                                                                                                  "
                                                                                                                                  \I
                                                                                                                                  0
                                                                                                                                  I,/)
                                                                                                                                                       :.'.
                                                                                                                                  , ..,,,
                                                                                                                                                       J.;
                                                                                                                                  ••I
                                                                                                                                              !.,.�   ,::


                                                                                                                                                                 1270
                                                                         /




                                                                              4
                    DARK ISLAND INDUSTRIES INC                               .
                             '�·-·.·
                                       . 3STVDEBAKER
                                        IRVINE,_ C�92618 ·   .
                                                                 .
                                                                     IDi8i:§)'u
                                                                     !.((
                                                                                       '.JI ;./ ·· ··-·
                                                                                                  o       :                                                      90.J752/12H.
                                                                                                                                                                          847

                                                                                                              TE ....,l£_/-+··/�·\:2     �'-"/,,....._Y'+--
                                                                                                                                     ./..,,,
                                                                                                                                  �- -+                  ��
                                                                                                u
                                                                                                                                                                        il:.'S<:�M¥Jr\

                                                                                                                                            -
                                                                                                 w                    ,.._,,



                                                                                                                                                           oo.
:--,,,,c-


                                                                                 \.o \(2'<"                                                               c
                                                                                 ,-,
                                                                                                                                                               5---



                                                                                                                                                                                         I
                                                                                                                                                      (i;
                                                                 .()
                                                                                                                                                             f
                                                                         -----�-..----
                                       ,dr Yf ,_       I     \       \                - � -                                                  _pOLLARS

                                       �
                   Comerica Barrk••
                 \Wiw.comerica.com

\�J�cl t\ (Vy_\·fl\ � Iv/


                                                                                                                                                                                         I
 -�-
                                                                                                                             NOT NEGOTIABLE




                                                                                                                                                                                         I
                                                                                                                                                                                         '
                                                                                                                                                                                         i
                                                                                                                                                                                         I


                                                                                                                                                            EXHIBIT 5
                                                                                                                                                             Page 24            1/1
                                                                                                                                                                                                                                                         f' �·. . .

           Case. 8:19-cv-01333-JVS-KES
.,.,..._..,.-.,,
       lll!II
       •
               $T.11teiWM•:,                                                   I
                                             Document 59-3 Filed 08/17/19 Page 25 of 34 Page ID
                                                                                          --=-.=...:..
                               VEHICLENESSEL TRANSFER  AND REASSIGNMENT FORM
                                                    #:2337                             �·
       INSTRUCTIONS ON REVERSE SIDE - ALL SIGNATURES MUS T BE IN INK - PHOTOCOPIES 0
       A Public Service Agency


               This form is not the ownership certificate. It must accompany the titling docu ment or
                A licatlon tor Du /icate Title. For Car Buyer's Biff of Rigllts, visit www.dmv.ca.gov.
                                                                                             ONLYJ                                                                               AcouisinoN NUMBER (DISMANTLER




 � �ft.�tW�,����;Y��¥J��;����#'g�l?��§���) ��fg!·f�1:t.�f�:.:��¢��tt�:f-£,it. ;:ti �;f;;:.\t:·,�;�t:%�t�1&.fr·t�·;ffil�t!;:t' ·. ·. :.I;:�'.:.:t;:'.�;,. ·:_;�{ ·{:,\' -i�i; .i·_j
 � I--· ___.;l�D E               N Ti F�IC�A�JlO� !:
                               =!.!.!c!!          N .!.'!UM�B
                                                     N::::  :'.!
                                                                   R�---
                                                               E:.'.:     ....'.Y E�AR M ::::
                                                                        -1 .= '.!..:.:::
                                                                                                L
                                                                                         O D�E:.::
                                                                                                  +
                                                                                                     M:.::
                                                                                                   �IIJ::.::                 C.=;
                                                                                                             K:.::::E_+::,Ll:.::::EN
                                                                                                                                   :.:,:S
                                                                                                                                        ::.::E:..:.
                                                                                                                                                P   LA
                                                                                                                                                  ..=       El
                                                                                                                                                     :::;T:..:: C ::..
                                                                                                                                                              :..::    N..=
                                                                                                                                                                    F..:.; 0 ._
                                                                                                                                                                            ,
                                                                                                                                                                                   M  O
                                                                                                                                                                                    :;:
                                                                                                                                                                               _.:..:   TO ::.:R
                                                                                                                                                                                       ..:..      C   Y:::
                                                                                                                                                                                                    :..:.
                                                                                                                                                                                               .:..::    Cl  E
                                                                                                                                                                                                          . ==       N�
                                                                                                                                                                                                              :..:E::.;   NE
                                                                                                                                                                                                                       Glc:..:.
                                                                                                                                                                                                                              �  Ufi
                                                                                                                                                                                                                                N:=..: IB
                                                                                                                                                                                                                                     :.:.: E  R'---
                                                                                                                                                                                                                                            :.c..;
                                                                                                                                                                                                                                         :..:


 �                                                                                             1989                                                                                                                                                      0       )
 ..J                                                            18 7                          BLAZER                 CHEVROLET                                                                                                                           I!> /
 � : §;E.��1��f�ti��µ:µf�tt�i-�§!!.(ftt:ttJP&?;?)}l/\i-'\·:,1:::7: f i{1Et}Y",\_:/·;:f.):;){!;�f�0.\.'3f'71;,:�rt};�-::;<'•                                                                                         =
                                                                                                                                                                                                                                .·     · ..       ;j'.'(]{::1�.:t;,,.� �
                                                                                                                            ·
           INVe RADWAN CLASSIC CARS                                                   .                                                    sell, transfer, and deliver the above vehicl�/ves��11 �
                                                            ���

                                                                                                                                                                                                                                     E,·,51Z11Z1.1211zd1� �
 w
 �t o                    RADWAN FAMILY TRUST                                                                         onl7            Ji312!1Zll1 jB                lfor the amount ofl $
                                                                                                                                                                                                                                                             �             -



                                                                                                                                                                                                            I                                                I
 o                                                PRIN T l;)UYER'S NAME($)                                                      MO    DAY            YEAR                                                           (SELLING PRICE)
                                                                                                                                                                                                                                                                 ..,./""

 g If this was a gift, indicate relationship:                                                                                         (e.g., parents, spouse, friend, etc.)                                     $
                                                                                                                                                                                                                                (GIFT VALU E )


       · ,$"t¢i.t§:�)�J�iQ,�}q.tv1;te.fi:J?..t��!§lijJ1�J§fb.i�N!ffi�1}�viitc1.r1fi1il1���rJ!}t�li�i��(�JJgf�§i?)i:''.;:z;%;r:i/·:· :; ;/f.�::.:·,:_:.ti<J:,_:l                                                             =




           Federal and State Law requires that you state the mileage upon transfer of ownership. Failure to complete or providing
                                                                                                                                                                                                                        :



           a false statement may result in fines and/or imprisonment.

 � The odometer now reads                            DD GJ , r:;:J [JI I k3il
                                                           3         (no tenths) miles, and to the best of my knowledge
 g reflects the ACTUAL mileage unless one of the following statements is checked.

                                                             .
                                                                                           f'fj)@@e;-;::,                                                                                LJt�.flD
   0 Odometer reading 1s NOT the actual mileage                0 Mileage EXCEEDS the odome\8r'ffleGb.a.ol£,fil)�
                                        W�RNING-ODOMETER D!SCREPANCY
                    . .




                                                             BUYER'S SECTION

           the laws of the State of California that the foregoing is true n correct. .
           I acknowledge the odometer reading and the facts of the tra fer. I certify (or declare) under penalty of perjury under
           PRINT BUYERS NAME                                                                        SIGNATURE                                                                                              OVID OR OEALER/DISM #

                                                                                                    X
                                                                                                    SIGNATURE                                                                                              DUID OR OEALER/OISM n

                                                                                                    X
           PRINT BUYER'S NAME                                                                       SIGNATURE                                                                   DATE                       DL/ID OR DEALER/DISM #

                                                                                                    X
           BUYER'S MAILING ADDRESS                                                                 CITY                                                        S TATE           ZIP CODE                   DAYTIME TELEPHONE NO.



                                                            SELLER'S SECTION
           I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is true and
           correct.
                                                                                                   SIGNATURE                                                                                               DL/10 OR OEALER/OISM #

                                                                                                    X
                                                                                                                                                                               DATE

                                                                                                    X
           PRINT SELLER'S NAME                                                                     SIGNATURE                                                                   DATE                        DL/ID OR OEALER/DISM #
                                                                                                   X
           SELLER'S MAILING ADDRESS

                                                                                                                                                                 CA                 92618                  800-520-7087
                                                                                                   CITY                                                        STATE           ZIP CODE                    DAYTIME TELEPHONE NO.

             3 STUDEBAKER                                                                  IRVINE
 >-        :��:f:i�J,(5�:i.F��i�t�:Ei4:irtQijt,tgJf:i;,1--t}�if0i:�t1.1'fiJ,\�:iftii�h.�·:if�!;�1Ji1�2iitfiiiti����it�;;:#§�}l;:t��--· :�r:rtiJff:fr· · ·
 � INVe RADWAN FAMILY TRUST                                                                                                                            appoint              RADWAN CLASSIC CARS

 � as my attorney in fa , -t complete all· necessary documents, as needed, to transfer ownership as required by law.
 0                                                 PAINT NAME(S)                                                                                                                                    PRINT NAME{S)                             .


 U.1---------l--1---------------------------.-------------
            f
 � SIGNATURE REQUIRED BY                      DATE

 �x                                 .                                                                                                                                                              . ...   1911a
 � SIGNATURE REQUIRED                                                                                                                                                          DATE

           X                                                                                                                                                                                                            EXHIBIT 5
                                                                                                                                                                                                                         Page 25
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 26 of 34 Page ID
                                  #:2338




                                         llAl.iWAN CLASSlC CARS
                                                3 STUDEBAKER      -,.
                                          IRVINE. CA. 92618
                                             949-632-7749 f,Jf\\, \ ,
                                                            I    �
                                              Sale
                            xxxxxxxxxxxx3399
                           DISCOVER                 Entry Method: ChiP
                           Total: $                   7,300.00
                           0f/14118                           10:16:�1
                           Inv n: 000000001         APPr Code: 01mR
                          APPrvd: Online
                          Discover Credit
                          AID: A0000001523010
                          IVR: 1!11!1�1!1�1!11,1··=
                          TS!: E8
                              I a9ree to PaY above total amount
                              according to card issuer a9reement
                            (Merchant a9reeme   if credit voucher)



                          x___________
                                         Mer·chant Copy
                                           THANI\ YOU!




                                                                         EXHIBIT 5
                                                                          Page 26
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 27 of 34 Page ID
                                  #:2339




                                                                      EXHIBIT 5
                                                                       Page 27
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 28 of 34 Page ID
                                  #:2340




                                                                      EXHIBIT 5
                                                                       Page 28
Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 29 of 34 Page ID
                                  #:2341




                           EXHIBIT 6
             Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 30 of 34 Page ID
                                               #:2342

                                                                                                                                                                                                               cja758

 Titl.e Nbr.• •      ,, , Year                                 'M°-�el ?i                        .,,   Ex�i:inded Model       iir,,1e :                                                   U11l�der;i' Weight/Materiat
 AA45391S5             198�:             T�9,ota}               bi.'o'.•:.tl Chli�.e..·.r:, 1. :F              ' '', '" ' '   UT
                                                                                                                              _.'   ' '                                                                         4480
· viNrH11t''                            Mt Bb'atNbi:.   ;/ J�6'0qetPrqp'#Jsion;jjty.pe :: . , Odometer) .                                                                                                . Vehicle Nbr
                                                           ; :.·r:        ......_..        :·:t/:                                                              . ..        ..         .       ..          ··4556703
                                     Tit1lih�u;idat./{�ehiciiiS,�Jlb�te }f:f:ans@J��son
                                                                 :
                                                                                                                                                          ow�er -riacking Nbr                               Fleet Nbr
                                     Q7/16.(2019 i . C .06/26/2019!




                                 . ':i6�tibtii;��i
                                                                                           2�
                                                              •:•; t-:;:-·: ·(




                                                  t,jf                                                                                                                                             EXHIBIT 6
                                                                              "                                                                                                                     Page 29
                  KEEP IN A SAFE PLACE. ANY ALTERATION, USE OF CORRECTION FLUID OR ERASURE VOIDS THIS CERTIFICATE.
                                 A     ..f\                          � :C..           "A                              • <9'               ¥ffi�.:,C,Jlihi.&-.al.W1llJ1B.   ;,:ii..�       A
       Case 8:19-cv-01333-JVS-KES Document 59-3 Filed 08/17/19 Page 31 of 34 Page ID
 Montana Vehicle Registration   Valid T hrough Qate #:2343
                                                    12/31/9999 RenewalCustNbr3840269
                                                                 '
Coun\y      Lewis and Clark          Issue Date   !)6/26/2019 .       ' Tab1-lbf . .AXXXXXXXX             Park Fee i>a,d
Usage       Regular                  User         pj0503                Plate Nbr   5417598
Reg Usage   Regular                  Fleet Nbr                          Plate Type Std County Lg (PC)
Reg Type    Pennanent                OTN

 Owners / Lessors
 RCC America LLC
 407 E King St
 East Helena, MT 59635


 VIN               -6716          Year     1989 ·                 Make     Toyota         Model     Land Cruiser FJ62
 Veh Type Rugged Terra n (LL)     Style    UT                     Color    Gray           Ext Model
 Weight   4480                    Ton Cod�                                                Veh Nbr 4666703
 DeclGVW                          GVWClass                        GVWBeg                  GVWEnd


                RCC America LLC
                PO Box 1165
                East Helena, MT 596351165




 By registering this vehicle the applicant acknowledges having
 knowledge of the FMCSR and FHMR, if applicable.


 Tab Number
 AXXXXXXXX

 Month Number
 PERM




                                                 State of Montana
                                             Attention Vehicle Owner

                                     When applying tab to rear license plate:
                                     1. Thoroughly clean license plate.
                                     2. Peel tab from backing.
                                     3. Place tab where indicated on face of dry, clean plate
                                        or over the top of the prior year's tab.
                                     4. Firmly rub tab and edges down.
       This registration receipt must be in the motor vehicle or trailer to which it pertains at all times. The driver or
person in control of the vehicle or trailer must display this receipt to a peace officer or any officer or employee of the
Montana Department of Justice or Department of Transportation, upon demand of the officer or employee.
       Montana law requires the owner of any motor vehicle that is registered and operated on a public highway or a
private way commonly used by the public in this stat\e to continuously maintain mandatory motor vehicle liability
insurance in the amounts specified by law. Unless this vehicle qualifies for an exemption under Mont. Code Ann. §
61-6-303 , such as a motorcycle or quadricycle, mandatory motor vehicle liability insurance is required.
       Proof of compliance with the mandatory liability insurance law must be in the motor vehicle. The owner or
driver of the motor vehicle must display the insurance card or other proof of compliance to any peace officer, judge or
other authorized individual upon demand. Violation of this requirement is a misdemeanor that carries the same
penalties as a no insurance violation.

                     Next time, you may renew your vehicle registration online at https://app.mt.gov/vrr/

            Public Safety is a Partnership: Buckle Up Slow Dow.n - Dont Drink and Drive

                                                      dojmt.gov/ driving

                                                                                                                   EXHIBIT 6
                                                                                                                    Page 30
      ,.../'                        ---------------------    #:2344
                                                                       ---
                           Case 8:19-cv-01333-JVS-KES Document 59-3 Filed  --· -------
                                                                          08/17/19 Page 32 of 34 Page ID


       bJIV                                                           VEHICLE/VESSEL TRANSFER AND REASSIGNMENT FORM
      INSTRUCTIONS ON REVERSE SIDE - ALL SIGNATURES MUST BE IN INK - PHOTOCOPIES NOT ACCEPTED
      1111•�""""'1,.'(lf111,11fj0flfl
      A Public Serv,ce Agency




                                                                                                             �:+°' · "�1
      -�.eJ.!Eation for D�e.Title. For Car Buyer's Bill Rig_hts, visit www.dmv.ca.gov. __..I
        This form is not tile ownership certificate. It must accompany the titling document or r•\C::OU1'.�i110N NllM(IF� (DISMANY1.r.1i"ONLY)_____
                                                                                                                              of                                                       ·----
                                                                                                                                     ------------·--
3 SE.CTIQ� ti;.:O�l11c(
                       �°ssg1,,;t5.�sci'-l 1�rioN .
�                          -                    ;O,NTJeCATIO;��MBER ·· ·· ·                           ·                                                                                      Mow,�lEENoTNENu•BER--




> f-----'------�---· --�---------- ---------·------··-·-
UJ

        INVe -------                                                                                                                                    __ sell, transfer, and deliver the above vehicle/vessel

                                                                                                                                                      filaQ]J��,-eJ                                               -�cr0:v-:1
                                                                                                                                                                                                                                        I
                           gee Ame.(
                                                                           -PRINT SELLER'S NAME(S)


� to                                                                                    l.L.C                                    ·- on                                          for the amount of[$
w
..J
<(

                                                                        -�((A
0                                                                     PRINT BUYER'S NAME(S)                                                                                                                    (SEl ING PRICE)


                                                                                                                                                                                                                              =1
                                                                                                                                                       MO    DAY   YEAR

� If this was a gift, indicate relationship:·---·---- ___ (e.9., parcmts, spouse, f1jend, etc.) [� --·-

        SE: .CTIQN"3 _.,..._ ODOM�;f� btsc�&:SU.RE-STA.'.f.EMENT {Void if Mileage is Altered or Elased)
                                                                                                                                                                                                                 (GIFT VAl.UE)
                                                                                                                                                                                                                                        i
        Federal and State Law requires that you state the mileage upon trnnsfer of ownership. Failure to complete or providing
        a false statement may result in fines and/or imprisonment.

I                                                                       [a]GiJ[o I, [J]� ][y-\
                                                                                                                                                                                                                                        I
        The odometer now reads                                       GJ (no tenths) miles. and to ttie best of my knowledge
8       reflects the ACTUAL mileage unless one of the following statements is ch<-icked.
                                                                                                   WARNING-ODOMETER DISCREPANCY




                                                                                                                                                                                                                                        1
        0 Odometer reading is NOT the actual mileage                                                             O Mileage EXCEEDS the odometer mechanical limits
         Explain odometer discrepancy:                                                                              ·-------·------------·----------
        SEC.TION 4;�BU'/.t;"RAND 1�EUL��:(MU$Thand print his.or her name, date and sign this section.)
         .                              . .. .        ·; '       '.     . . .,. "' I   '.   '. �· . •'. •    : 'I •   <          •   •   ·�       •                '
                                                                                                                                                                            -
                                                                                                                                                                                         ---·         '




                                                                                                                                                                                                                                        I
                                                                                                                          •




           .      , ,     ·


                                                                                                         ------------
                             c      "  '

                                         ·----------
                                                                                                                                              .                        -               ·---·-··---

       1----------------------BUYER'S SECTION
        I acknowledge the odometer reading and tile facts of the transfer. I certify (or declare) under penalty of perjury under

                                                                              LLC___
        the laws of the State of California that the foregoing is true and correct.---




                                                                                                                                                                                                                                        Il
                                                                                                                                                                                      tr, I 7.b/11
    I            A                                                                                                         G A                                                        DATE                OUID OR OEALEfitOISM •
                                                                                                                            N TIJRF. -
� PR Nec'c �A          r                                                                                                  �
                        :c
                     �e   �
� PRINT BUYER'S NAME                                                                                                      SIGNATURE                                                   DATE·---- OLJIO .OAOEALERIOtSMI'"-·-·
                                                                                                                          X
                                                                                                                          SIGNATURE           - --                                    CATE                DUIOOfl()F.ALEII/OISM•

                                                                                                                          X
         BUYER'S MAILING ADDRESS                                                                                                                                           S1ATI:




                                                                                                                                                                                                                                        I
                                                                                                                          CITY                                                        ZIP CODE



                                                                                                            ___ SELLER'S SECT ION ------·----··--·-·-----·-------···-·---·...




                                                                                                                                                                                                                                            I
                                                                                                                      +-�----�--�---�-
                                                                                                                       SIGNATURE
         PAIi\T SELLER'S NAME

                                                                                                                          X                                             ·                                             0
                       :      IiJ..       t.:         I:     •                                                                                        ··---·----····---- - ZIP°CODE                -··-· ()AYTIME H:LE PIIONE NO




                                                                                                                                                                                                                                            I
                                                 f.




         S.ECTION 5 - POWEil 0-F /',ITO.RN.EV·'
                                                                 ••,. .

                                                                                                                                                                                                                                   -·
                                                                              ' -             '                           ·---·

                                                                                                                                                         ____________ appoint
                                                                                                                                                            ·--- -
                                                                                                                                                                 · -·-····..·-----------··-·--·-------··---

� I/We ___                                      5_�),__<l_{_jfj()_ < h d\-1_'_'J·-1_(                         .()____________ ,                                                                - �(_cL��--- {.�
>-

                                                                                                                                                                                    _e._�-�- - 1
� as rny attorney in fact, t                                                                    necessar.y documents. as needed, to transfer ownership as required by law.
0                                                                      PRINT NAME'"/Sl.                                                                                                               PnlNl NAME($)


u.
ffi      SIG
                       •
                                        EOU,RED
                                                       �
                                                                               TING POWER OF ATTORNEY
                                                                                                                                                                                    r
                                                                                                                                                                                     AlE          2.fJ
                                                                                                                                                                                                  /
                                                                                                                                                                                                          ?'fa,
                                                                                                                                                                                                             EXHIBIT 6
                                                                                                                                                                                             eo
                                                                                                                                                                                                             Page
                                                                                                                                                                                                  ·· -··---·--··   31 ----··-
                                                                                                                                                                                                                ·-···-..
� SIGN                                           RED BY PERSON APPOINTING POWER OF' ATTORNEY------- --. ----·------·l·OAlE                                                                           ·
                                727fe978-fb85-407
             Case 8:19-cv-01333-JVS-KES          4-9702-e95a83fde639Paid
                                               Document      59-3 Filed  Skyle08/17/19       Page(2480x3507
                                                                              r Shapiro 6-20-19.jpg        )
                                                                                                    33 of 34 Page ID
8/14/2 019
                                                           #:2345




                                                                                                            1495
                                             DARK 15/.,\ND INDUSTRIES INC
                                                        3 STUCEBA1<£A
                                                       lfMNE. CA 92618

                                       PAY
                                       TOTH(
                                       OIIOflllOf:   -------

                                                                                    ------00.....,,.
                                                 -:-




                                                                                        NOT NEGOTIABLE
                                                        roo1�q5,• ,:121.31522,: -,c.a2..
                                                         ----------- --- --- --




                                                                                                                                EXHIBIT 6
                                                                                                                                  Page
   https://intuit-qbo-prod-7.s3.amazonaws. com/1935146324 27374/attachments/ 727fe978-fb85-4074-9702-e95a83fde639Pa id Skyler Shapiro   32
                                                                                                                                      6-20-19.jpg...   1/1
8/14/2019                          a08b6a7e-5a1d-4882-968f-40abcee28b11Deposit
            Case 8:19-cv-01333-JVS-KES    Document 59-3 Filed 08/17/19         6-21-19.jpg (2480x3507
                                                                                        Page    34 of) 34 Page ID
                                                       #:2346




                                                                     tliii:i\9;ijl@ij\      CP01612(1111)




                                                                         (....,.;:!..),




                                                                                                                            EXHIBIT 6
                                                                                                                               Page 33
https://intuit-qbo-prod-1.s3.amazon aws.com/193514632427374/attachments/aQ8b6a7e-5a1 d-4882-968f-40abcee28b11 Deposit 6-21-19.jpg?X-Amz-AI...   1 /1
